           Case 1:17-vv-00735-UNJ Document 49 Filed 10/24/18 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 17-735V
                                    Filed: September 5, 2018
                                         UNPUBLISHED


    KEBBA DAMPHA,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Tetanus
    v.                                                       Diphtheria acellular Pertussis (Tdap)
                                                             Vaccine; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                  Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                          Administration (SIRVA)

                       Respondent.


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.
Gabrielle Manganiello Fielding, U.S. Department of Justice, Washington, DC, for
respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

        On June 2, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of receiving influenza (“flu”) and Tetanus-
Diphtheria-acellular Pertussis (“Tdap”) vaccinations on October 22, 2014. Petition at 1;
Stipulation, filed September 5, 2018, at ¶ 4. Petitioner further alleges that he
experienced residual effects of this injury for more than six months and that there has
been no prior award of settlement of a civil action for damages on his behalf as a result
of his condition. Petition at 7; Stipulation at ¶¶ 4-5. “Respondent denies that the flu or
Tdap vaccines caused petitioner to suffer from SIRVA, or any other injury, and denies
that petitioner’s current disabilities are sequelae of a vaccine-related injury. ” Stipulation
at ¶ 6.

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-00735-UNJ Document 49 Filed 10/24/18 Page 2 of 7




       Nevertheless, on September 5, 2018, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $81,533.18 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2
Case 1:17-vv-00735-UNJ Document 49 Filed 10/24/18 Page 3 of 7
Case 1:17-vv-00735-UNJ Document 49 Filed 10/24/18 Page 4 of 7
Case 1:17-vv-00735-UNJ Document 49 Filed 10/24/18 Page 5 of 7
Case 1:17-vv-00735-UNJ Document 49 Filed 10/24/18 Page 6 of 7
Case 1:17-vv-00735-UNJ Document 49 Filed 10/24/18 Page 7 of 7
